IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 31, 2011
                                       No. 09-50655
                                       No. 10-50681                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

THOMAS CRAIG CANON,

                                                  Defendant-Appellant.




                   Appeals from the United States District Court
                         for the Western District of Texas
                                 No. 7:08-CR-208-5




Before SMITH, DeMOSS, and OWEN, Circuit Judges.
PER CURIAM:*


       Thomas Canon appeals his conviction on several counts related to traffick-
ing in cocaine. We have reviewed the briefs, pertinent portions of the record,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                     No. 09-50655
                                     No. 10-50681

and the applicable law and have heard the arguments of counsel. Because there
is no reversible error, we affirm.
      Canon claims the district court gave an erroneous jury instruction, before
the government put on its case, regarding circumstantial evidence. Because
Canon did not object to the instruction, we review for plain error. There was
nothing plainly wrong with the instruction, and in its final instruction to the
jury, after both sides had rested, the court gave instructions from this circuit’s
pattern jury charges. Even if there was error, it was harmless.
      Canon claims insufficient evidence in regard to several counts. Because
he properly preserved the claim, we ask whether a reasonable trier of fact could
find guilt beyond a reasonable doubt, viewing the evidence favorably to the ver-
dict. There is easily enough evidence of Canon’s conduct to satisfy this burden
on appeal.
      Canon claims the government presented insufficient evidence to establish
venue in the Western District of Texas. Although some of the acts took place in
the Northern District of Texas, there is ample evidence of acts in the Western
District that initiated, perpetuated, or completed the crimes of conviction. Can-
on’s assertion that venue was not properly established in the Western District
is meritless, as is his assertion that the district court improperly took judicial
notice that Midland is in the Western District.
      AFFIRMED.




                                          2